Exhibit 10.3

 

[Company Letterhead]

 

[Date]

 

[Employee Name]
[Employee Address]

 

Re:                              Executive Change in Control Retention Plan
Participation Letter Agreement

 

Dear [Employee Name]:

 

Semtech Corporation (“Semtech”) has adopted the new Semtech Corporation
Executive Change in Control Retention Plan (the “New Plan”) effective
December 19, 2014 (the “Effective Date”).  The New Plan replaces the Semtech
Corporation Amended and Restated Executive Change in Control Retention Plan,
which originally took effect on September 28, 2010 (the “Prior Plan”).  The
Prior Plan has been terminated effective as of December 19, 2014.

 

You have been selected as a participant in the New Plan effective as of the
Effective Date.  As a condition to your participation in the New Plan, you are
required to sign this letter and return a copy to Semtech as instructed below. 
This letter supersedes and replaces in its entirety your participation agreement
under and with respect to the Prior Plan.

 

Through this letter, you are being offered the opportunity to become a
participant in the New Plan, and thereby to be eligible to receive the benefits
described in the New Plan, which are contingent on your employment terminating
under certain circumstances in connection with a Change in Control (as defined
in the New Plan).  A copy of the New Plan is attached to this letter.  You
should read it carefully and become comfortable with its terms and conditions,
and those set forth below.

 

By signing below, you acknowledge and agree to the following:

 

(a)                                 You have received a copy of the New Plan,
which also serves as its summary plan description;

 

(b)                                 Terms not defined in this letter but
beginning with initial capital letters shall have the meaning assigned to them
in the New Plan;

 

(c)                                  Participation in the New Plan requires that
you agree irrevocably and voluntarily to the terms of the New Plan and the terms
set forth in this letter agreement; and

 

(d)                                 You have had the opportunity to carefully
evaluate this opportunity, and desire to participate in the New Plan according
to the terms and conditions set forth herein.

 

Subject to the foregoing, we invite you to become a “Participant” in the New
Plan.  Your participation in the New Plan will be effective upon your signing
and returning this letter agreement to Semtech within 30 days of your receipt of
this letter agreement.

 

 

--------------------------------------------------------------------------------


 

NOW, THEREFORE, you and Semtech (hereinafter referred to as “the parties”)
hereby AGREE as follows:

 

1.                                      This letter agreement shall terminate,
and your status as a “Participant” in the New Plan shall end, on the first to
occur of:

 

(a)                                 your termination of employment, for any
reason, provided that such termination does not occur during a Change in Control
Window;

 

(b)                                 your termination of employment during a
Change in Control Window to the extent that Semtech or an Affiliate terminates
your employment for “Cause” or you terminate employment for a reason other than
“Good Reason” (as such terms are defined in the New Plan);

 

(c)                                  the second anniversary of a Change in
Control;

 

(d)                                 the date all New Plan benefits have been
paid to you;

 

(e)                                  three months after the Administrative
Committee provides you with written notice that this letter agreement is being
terminated; provided, however, that you do not receive such notice during a
Change in Control Window; or

 

(f)                                   if, during a Change in Control Window, you
receive written notice that this letter agreement is being terminated, the later
of (i) the expiration of the Change in Control Window or (ii) three months after
the Administrative Committee provides you with such notice.

 

2.                                      You recognize and agree that your
execution of this letter agreement results in your enrollment and participation
in the New Plan, that you agree to be bound by the terms and conditions of the
New Plan and this letter agreement, and that you understand that this letter
agreement may not be amended or modified except pursuant to Section 11 of the
New Plan or as expressly provided above.

 

3.                                      This letter agreement embodies the
entire agreement of the parties hereto respecting the matters within its scope. 
This letter agreement supersedes all prior and contemporaneous agreements of the
parties hereto that directly or indirectly bears upon the subject matter hereof
(including, without limitation, the Prior Plan and the Prior Participation
Agreement).

 

2

--------------------------------------------------------------------------------


 

EXECUTIVE

 

SEMTECH CORPORATION

 

 

 

 

 

 

Name:

 

Name:

Date:

 

Title:

 

 

Date:

 

3

--------------------------------------------------------------------------------